DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kim (US20170271715A1) (Provided in Applicant’s IDS filed on April 29th, 2020).
Regarding Claim 1-4, Kim discloses an additive for a nonaqueous electrolyte solution, comprising a compound represented by the following instant formula (1) where X represents a sulfonyl group, R1 represents an alkyl group with 1 carbon atom, and R2 is a hydrocarbon with 2 carbon atoms (Comparative Example 2, Formula 32, [0122]). The same compound further can be represented by Instant formula (2), where X represents a sulfonyl group, R1 represents an alkyl group with 1 carbon atom.
Regarding Claim 5, Kim discloses the limitations as set forth above. Kim further discloses a nonaqueous electrolyte solution (organic electrolyte solution prepared in same manner as Example 1, [0122]) comprising:
The additive for a nonaqueous electrolyte solution according to claim 1 (Kim discloses the additive for a nonaqueous electrolyte solution according to claim 1 as discussed above, where the electrolyte additive is used in an equivalent electrolytic solution as example 1, [0122]);
A nonaqueous solvent (carbonate mixed solvent, [0118]); and 
An electrolyte (lithium salt, mixed solvent of various carbonate solvents, and additive, [0118]).
	Regarding Claim 6, Kim discloses the limitations as set forth above. Kim further discloses wherein the nonaqueous solvent comprises a cyclic carbonate and a chained carbonate (carbonate mixed solvent includes ethylene carbonate, ethylmethylcarbonate, and diethylcarbonate [0118]]).
	Regarding Claim 7, Kim discloses the limitations as set forth above. Kim further discloses wherein the electrolyte is an electrolyte comprising a lithium salt (lithium salt LiPF6 is used- [0118]).
	Regarding Claim 8 & 9, Kim discloses the limitations as set forth above. Kim further discloses an electricity storage device (Comparative Example 4 discloses lithium battery made in same manner as Example 4 expect organic electrolytic solution of comparative example 2 is used, [0129]) comprising:
	The nonaqueous electrolyte solution according to Claim 5 (Kim discloses the nonaqueous electrolyte solution for comparative example 2 is used in comparative example 4’s lithium battery, [0118],[0122], with the claim 5 electrolyte disclosed above); and
	A positive electrode (cathode- [0125-0126]); and
	A negative electrode (anode- [0124]).
Regarding Claim 10, Kim discloses the limitations as set forth above. It is the examiner’s position that under the broadest reasonable interpretation of the claim, Kim discloses wherein the electricity storage device is a lithium ion capacitor, as Kim discloses the electricity storage device is a lithium ion battery and it is the examiner’s position that a lithium ion battery meets the limitations of “lithium ion capacitor” as the lithium ion battery is a lithium ion capacitor and the lithium ion battery of Kim is within the scope of the claim 10 limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20170271715A1) (Provided in Applicant’s IDS filed on April 29th, 2020).
Regarding Claim 1-4, Kim discloses an additive for a nonaqueous electrolyte solution, comprising a compound represented by Formula 7 and Formula 15-18 (organic electrolyte solvent, with lithium salt, and sulfonate ester-based compound is additive, [0006], sulfonate ester-based compound can be represented by Formula 7, [0047]).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Kim’s Formula 7
	Kim’s Formula 7 is very similar to the instant claim 1 Formula 1 limitation, where X represents a sulfonyl group, R1 represents an alkyl group with 1 carbon atom, and R2 is a hydrocarbon with 2 carbon atoms:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Instant Claim 1 Formula 1
	Kim’s disclosure is different from the instant as Kim’s compound has an oxygen between the sulfonyl group and the aliphatic ring, that is, it is a sulfonate ester substituent instead of a sulfonyl substituent.
	Kim further discloses several polar functional groups that are used in the sulfonate ester-based electrolyte solution additive ([0027]), including sulfonate ester substituents and sulfonate substituents. 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
  -sulfonate ester substituent

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
  - sulfonyl substituent
In the above, R12 can be a C1-C20 alkyl group that can be unsubstituted or substituted with halogen ([0029]).
Kim teaches that the cyclic sulfone group is the group which coordinate to the cathode and creates the SEI ([0019-0021]). Kim further teaches that the sulfonate ester group allows attachment of a substituent to the cyclic sulfone which increases molecular weight and therefore improves thermal stability ([0023-0024]). It is the examiner’s position that if the sulfonate ester was replaced with a sulfonyl group, the compound would still have a large functional group with high molecular weight that allows for the attachment of substituents, and therefore the compound with a sulfonyl group would still be able to be used in the intended goal. Kim additionally teaches that the sulfonyl substituents increase the discharge capacity compared to no additive ([0135], Table 1), although the sulfonyl compounds do not increase the discharge capacity as much as the sulfonate ester substituents. From the above, Kim as a whole suggests that the sulfonyl ester substituent is equivalent to the sulfonyl substituent, insofar as it is a polar functional group, and also allows attachment of substituents to increase the molecular weight and increase the discharge capacity of the battery, although performance of the sulfonyl compounds is slightly less than the sulfonate ester compounds in the comparative examples.  
Therefore, it would be obvious to one of ordinary skill in the art to utilize Kim’s disclosures and associated teachings to have an additive for a nonaqueous electrolyte solution, comprising a compound represented by the instant formula (1) with R2 equal to a hydrocarbon with 2 carbons, or instant formula (2), with X being a sulfonyl group, R1 being an alkyl group with 1 carbon, where both the R1 and R2 groups are able to be substituted with halogens.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 
Transfer of Formula 7 to modified electrolyte additive compound
	Regarding Claim 5, Kim discloses the limitations as set forth above. Kim further discloses a nonaqueous electrolyte solution comprising:
	The additive for a nonaqueous electrolyte solution according to claim 1 (Kim discloses the additive for a nonaqueous electrolyte solution as discussed above);
	A nonaqueous solvent (organic solvent- [006]); and
	An electrolyte (lithium salt includes in electrolyte solution, [006], and therefore it it’s the examiner’s position that since all major components of an electrolyte are present and therefore, Kim discloses an electrolyte).
	Regarding Claim 6, Kim discloses the limitations as set forth above. Kim further discloses wherein the nonaqueous solvent comprises a cyclic carbonate and a chained carbonate (dimethylcarbonate can be used with an additive further included in the organic electrolyte solution of cyclic carbonate, [0066-0067]).
	Regarding Claim 7, Kim discloses the limitations as set forth above. Kim further discloses wherein the electrolyte is an electrolyte comprising a lithium salt (lithium salt includes in electrolyte, [006]).
	Regarding Claim 8 and 9, Kim discloses the limitations as set forth above. Kim further discloses an electricity storage device (lithium ion battery, [008], [0015]) comprising:
	The nonaqueous electrolyte solution according to claim 5 (Kim discloses the nonaqueous electrolyte solution of Claim 5 as discussed above);
	A positive electrode (cathode- [0008], [0075]); and
	A negative electrode (anode- [0008], [0075]).
	Regarding Claim 10, Kim discloses the limitations as set forth above. It is the examiner’s position that under the broadest reasonable interpretation of the claim, Kim discloses wherein the electricity storage device is a lithium ion capacitor, as Kim discloses the electricity storage device is a lithium ion battery and it is the examiner’s position that a lithium ion battery meets the limitations of “lithium ion capacitor” as the lithium ion battery is a lithium ion capacitor and the lithium ion battery of Kim is within the scope of the claim 10 limitation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/Examiner, Art Unit 1728                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721